To vacate a default and strike a plea in abatement' from the files.
Granted January 7, 1880.
Relator brought suit under Act. No. 113 of 1877, against a corporation and individual stockholders jointly. The corporation counsel gave plaintiff’s attorneys an oral notice of retainer, but certain attorneys, retained by the stockholders, without giving notice of retainer, pleaded in abatement in the name of the corporation before the corporation counsel had pleaded. The latter afterwards pleaded the general issue. Plaintiffs disregarded the plea in abatement and were defaulted.